Citation Nr: 1742926	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  11-14 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel

INTRODUCTION

The Veteran had active duty service from December 1977 to January 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.

In April 2015 and April 2016, the Board remanded this matter for further development.

During the course of the appeal, the Veteran changed representation from the American Legion to Georgia Department of Veterans Services.  See December 2015 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative and August 2017 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In the April 2016 remand, the Board noted that a February 2013 VA examiner diagnosed a nightmare disorder and panic disorder without agoraphobia and opined that such disorders were not related to the Veteran's service as they first manifested after service.  An August 2015 VA examiner opined that the Veteran's unspecified anxiety disorder was less likely than not related to his service.  However, as no rationale was provided for these opinions, the Board remanded for further medical opinion.  The April 2016 Board remand directed that the RO obtain additional VA medical opinion regarding whether the Veteran's acquired psychiatric disorders, including nightmare disorder and panic disorder without agoraphobia, and unspecified anxiety disorder, had an onset in service or are related to service, and that such opinions include rationale.  

In May 2016, the August 2015 VA examiner reviewed the Veteran's claims file and provided additional medical opinion but  failed to provide a rationale for the opinion that the Veteran's unspecified anxiety disorder less likely than not had an onset in service or is related to service.  The May 2016 VA opinion merely quotes the August 2015 VA opinion and then notes that there was a December 2015 treatment record with a negative PTSD and depression screen.  The VA examiner failed to provide additional explanation.  The VA examiner also did not opine as to whether the Veteran's nightmare disorder and panic disorder without agoraphobia had an onset in service or were related to service.  The VA examiner noted that the February 2013 VA examiner did not explain how the Veteran met the criteria for such disorders; however, the VA examiner did not opine that the diagnoses were improper.  The VA examiner also noted that the Veteran could not have experienced a SCUD missile attack in 1990 because they did not start until 1991 per the Department of Defense.  However, the Veteran served in the Gulf War from September 1990 to June 1991.  See SPRs.  In addition, the VA examiner did not have the opportunity to consider new private treatment records added to the claims file in September 2016, reflecting an assessment of severe depression at a visit for treatment of migraines.  See February 2016 PTR.  As the Veteran is service-connected for migraines, additional opinion is also needed regarding whether any acquired psychiatric disorder is related to or aggravated by the Veteran's service-connected migraines.  Accordingly, remand is appropriate.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

While this matter is on remand, the VA should obtain all outstanding, pertinent private and VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary authorization, obtain any private treatment records as the Veteran may identify relevant to his claim.

 2.  Obtain any additional VA treatment records, including those dated from February 2017 to the present.

3.  After conducting the development in paragraphs 1 and 2, schedule the Veteran for a VA psychiatric examination with a new examiner to determine the nature of any current psychiatric disorders and whether such disorders had an onset in service, are related to service, or are related to or aggravated by the Veteran's service-connected migraine disorder.  The electronic claims file should be made available to and be reviewed by the examiner.  All appropriate testing should be conducted.

The examiner should identify any current diagnoses other than PTSD the Veteran has presented related to his psychiatric disorders at any time during the claim period (i.e., from June 2008 to the present).

In doing so, the examiner should consider the nightmare disorder and panic disorder without agoraphobia diagnosed by the February 2013 VA examiner and the unspecified anxiety disorder diagnosed by the August 2015 VA examiner.  The examiner should also consider the positive depression screening in the Veteran's February 2016 private treatment record.  Review the reasons listed in the body of this remand as to the reasons prior VA examinations were inadequate.

For each diagnosis, the examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such condition: (1) had its onset during the Veteran's service or otherwise results from or was caused by any injury or disease that occurred in service; or (2) was caused by a migraine disability (or any of the Veteran's service-connected disabilities); or (3) was aggravated (i.e., permanently worsened beyond the natural progression) by a migraine disability(or any of the Veteran's service-connected disabilities).  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In so opining, the examiner should consider all medical and lay evidence of record, including the Veteran's February 2015 Board hearing testimony that his psychiatric symptoms began while still in service after returning from Desert Storm but he did not seek treatment immediately as he did not want to jeopardize his military career (see Tr., p. 6), the Veteran's testimony regarding events during service in Desert Storm (See Tr. pp. 7-18), the September 2016 PTR noting severe depression at a visit for treatment of migraines, and the July 2016 VA treatment record noting dizziness with associated migraine/anxiety/depression.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

